PER CURIAM.
This matter is before us on petition of the Florida Board of Bar Examiners for amendment of the Rules of the Supreme Court of Florida Relating to Admissions to the Bar. The Board proposes that fee increases are necessary to fund the work of the Board at its present level. Specific amendments to the Rules modifying the amount of such fees are proposed to be made in Article IV “Applications,” Article V “Schedule of Fees” and Article VI “Examinations.”
We approve the Board’s proposed changes (with editorial modifications) and hereby adopt the amendments appended to this order, effective 12:01 a.m., October 1, 1982.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, MCDONALD and EHRLICH, JJ., concur.
APPENDIX
ARTICLE IV, SECTION 1
Section 1. Applications shall consist of:
(a) An Application for Admission into the General Bar Examination (Form 1-A) and;
(b) Application for Admission to The Florida Bar (Form 1 or Form 2, as applicable).
Although the application for admission into the General Bar Examination and the application for admission to The Florida Bar are entirely independent of each other, applicants are advised that the character and fitness investigation conducted by the Board in conjunction with the Application for Admission to The Florida Bar is detailed and may require 6-8 months for all facts to be marshalled and a decision reached by the Board. Therefore, law students are encouraged to file for admission to the Bar when entering their senior year in law school to assure completion of all character and fitness related matters at the time of grade release of the first examination following graduation. All applicants are urged required to file fully completed questionnaires and to be responsive to Board requests for further information in order to assure orderly processing of the files.
Applications for Admission into the General Bar Examination and to The Florida Bar shall be made upon forms supplied by the Board pursuant to Article V, Section 46 18. Those applicants utilizing Part B (Multi-state Bar Examination — MBE) scores from other jurisdictions must have filed with that jurisdiction as an applicant for that bar prior to the administration of said MBE.
Bar applications (Form 1 or Form 2) filed in a defective condition, i.e.. without notarization or supporting documents or having blank or incomplete items on the application. shall be accepted but a fee of $20.00 as specified under Article V. Section 4 shall be assessed.
The Application for Admission to The Florida Bar must be filed not later than 180 days from the date of the notice that success has been attained on all parts of the Florida Bar Examination (General Bar Examination and Multistate Professional Responsibility Examination — MPRE) as provided under Article VI, Section 9(b).
Note: Applications for the Multistate Professional Responsibility Examination (MPRE) are filed with the appropriate agency of the National Conference of Bar Examiners. Fees required for that administration shall be paid to the agency administering that examination.
*871ARTICLE V SCHEDULE OF FEES
The following fees shall be paid by the applicant. No fees shall be refunded, except that the Board may, in its discretion and upon request, refund all or a portion of the fees of an applicant who dies before taking the oath of admission.
Section 1. The application of applicants described in Article IV, Section 2, shall be accompanied by a fee of.$208=00 240.00
Section 2. The application of applicants described in Article IV, Section 3, shall be accompanied by a fee of.$800=00 720.00
Section 3. Fees for late filing for admission to the General Bar Examination as provided under Article VT. Section 5, herein shall be:
Cal As provided hv Article VI. Section ¡Val.$25.00
(bl As provided hv Article VI. Section 5(b).$50.00
(c) As provided hv Article VI. Section 5(c) .$100,00
Section 4. For an Applicant's Questionnaire and Affidavit filed in a defective condition as described in Article IV. Section 1 the applicant shall pay a fee of.$20.00
Section 3 §. The Applicant’s Questionnaire and Affidavit filed as a registrant as required by Article II, Section 1, shall be accompanied by a fee of.$40=00 50.00
Section 4 §. The application filed late as provided in Article II, Section 2, shall be accompanied by a fee of.$50=00 60.00
Section 5 7. The application filed late as provided in Article II, Section 3, shall be accompanied by a fee of.$754» 90.00
Section 6 §. The application filed late as provided in Article II, Section 4, shall be accompanied by a fee of.$420=00 150.00
Section 7 9. For the investigation and inquiry provided in Article II, Section 5, the registrant shall pay a fee of.$60=00 60.00
Section 8 10. A petition for reconsideration as provided under the provisions of Article III, Section 4(a), shall be accompanied by a fee of .$58=00 60.00
Section 9 11. A petition for reconsideration of a ruling by the Board involving the suspension or waiver of any rule or regulation or an order issued by the Board relating to matters other than a registrant’s or applicant’s character, fitness or general qualifications, shall be accompanied by a fee of .$10.00 15.00
The petition must refer only to an administrative ruling by the Board and contain new and additional matter which the Board has not previously considered.
Section 40 12. For each examination administration entered after the first which must be paid by the deadlines prescribed in Article VI, Section 5, a fee of.$50=00 70.00
The term “administration” refers to any one of the two annual presentations specified under Article VI, Section 4. The second presentation entered, whether to repeat a part of parts of the examination or attempt a part or parts of the examination for the first time, requires payment of this fee.
Section 44 13- Pees for postponement of admission to the General Bar Examination as provided under Article IV, Section 5, herein shall be:
(a) As provided by Article IV, Section 5(a) $204)0 25.00 (b) As provided by Article IV, Section 5(b) $30=00 40.00 Section 42 M- Petitions or requests relating to or involving a suspension or waiver of any rule, regulation or order shall be accompanied by a fee of .. $45.00 20.00 Section 43 lg. The cost of a transcript or any record or document reasonably required by the Board in the conduct of an investigation or inquiry into the character and fitness of an applicant or a registrant shall be paid by such applicant or registrant.
Section 44 16. Upon a showing of need therefor by the Board, the Court may order any applicant or registrant to pay over to the Board additional sums necessary in the conduct of any inquiry and investigation into the character and fitness and general qualifications of such applicant or registrant.
Section 46 17. Each request for a copy of any document or portion thereof filed by an applicant in the course of such applicant’s seeking admission to the General Bar Examination or The Florida Bar or for any certificate of the Board shall be accompanied by a fee of $6=00 10.00 for the first page and $.25 for each additional page.
Section 48 18. Requests for copies of the application forms for admission to the General Bar Examination and for admission to The Florida Bar filed by persons other than students matriculating at the law schools within the State of Florida, the deans and librarians of such Florida law schools, and any other persons to be designated by the Board, shall be accompanied by a fee of $10.00 15.00. Any person having paid this fee shall have a like amount deducted from any application fee which is paid within one year from the receipted date of the payment of this fee.
Section 47 19. The Board shall honor requests received in writing for copies of the essay-type questions which appeared on a previously administered General Bar Examination. Each such request shall be accompanied by a fee of .$6=00 10.00
Section 48 20. Each request from an applicant for a copy of such applicant’s answers to essay-type questions from a single General Bar Examination shall be accompanied by a fee of.$20.00 25.00
Section 40 21. The examinees using a typewriter to complete answers to the essay portions of the General Bar Examination shall pay a fee of .$10.00 15.00
ARTICLE VI, SECTION 5
Section 5. Timely applications for admission to the February administration of the General Bar Examination shall be postmarked or received not later than the first Tuesday in January.
Timely applications for admission to the July administration of the General Bar Examination shall be postmarked or received not later than the first Tuesday in June. Applicants seeking late filing into a General Bar Examination shall be permitted to do so upon payment of an additional fee of
*872(a) $25.00. as specified under Article V. Section 3(a). for those applications postmarked after the deadline and received on or before 30 days prior to administration of the examination.
(b) $50.00 as specified under Article V. Section 3(b) for those applications postmarked after the deadline and received 10 to 29 days prior to the administration of the examination.
(c) $100.00 as specified under Article V, Section 3(c) for those applications received less than 10 days prior to the administration of the examination.
Applications for admission into the Multi-state Professional Responsibility Examination (MPRE) shall be filed with the agency administering that examination within the time limitations set by that authority. The Multistate Professional Responsibility Examination (MPRE) is currently administered in March, August and November of each year.